DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.

Claims 1-12 are still pending; Claim 1 has been amended; Claim 13 has been added as new.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golovashchenko (US 2012/0056445; hereafter Golo) in view of Wycech (US 2002/0148198).
Regarding Claim 1, Golo discloses an impact absorption member comprised of a first member 16 extending in a first direction; a second member 18 extending in a second direction different from the first direction and crossing the first member; and a cross portion (see Fig. 5) between the first member and the second member, the first member and the second member being placed adjacent to an exterior material 10 of an automobile, and the exterior material is an exterior material of a fender of an automobile.  Golo does not appear to disclose dimensions for the impact member.  Wycech discloses an impact absorption member to be placed against an outer material of a vehicle including a first member 41 and a second member 43, wherein a height of the first member in a direction orthogonal to the exterior material being larger than a width of the first member in a direction along the exterior material in a cross section orthogonal to an extending direction of the first member (see Fig. 8), and a height of the second member in a direction orthogonal to the exterior material being larger than a width of the second member in a direction along the exterior material in a cross section orthogonal to an extending direction of the second member (see Fig. 8).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the larger heights than widths as taught by Wycech on the impact absorption member of Golo in order to better absorb the impact with minimal deflection of the fender.  
Regarding Claim 2, Golo and Wycech both disclose the use of two or more crossing members in various configurations (Golo – Fig. 1; Wycech - Figs. 17, 37 and 38).
Regarding Claim 3, Golo discloses the members joined to the exterior material.
Regarding Claim 4, Wycech discloses the thickness at the cross is reduced (see Fig. 8).
Regarding Claim 5, see Golo, Fig. 5.
Regarding Claim 6, Golo discloses that the members 16, 18 traverse the exterior material 10.
Regarding Claims 7 and 8, Wycech discloses a supported portion (see Fig. 37; supported portion is the end of the members which is supported on the rim of the panel) which is an end of the member, is supported on the opposite side as the exterior material is less than 1/3 a length of the member from the cross portion.
Regarding Claim 9, Wycech discloses that the supported portion may be joined to an interior side panel (see Fig. 40 and 41).
Regarding Claim 12, both Golo and Wycech disclose that reinforcements are made from steel, but does not say what exact material.  One having ordinary skill in the art is well aware of the use of differing steels in the art, including 
Regarding Claim 13, the first and second members of Golo do not contact another panel.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612